Title: To Thomas Jefferson from Thomas Terry Davis, 12 January 1807
From: Davis, Thomas Terry
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Jeffersonville I.T.Jany 12th. 1807.
                        
                        The small sallery I receive as Judge of this Territory does not Support my Family. Many Offices (in the Land
                            Business here) and not incompatible with the Office of Judge is within your Gift.
                        Colo Burr’s Boats left this place about the 15th of Decr. and was to Rendezvous at the Iron Banks The whole
                            number of Boats did not exceed 18—the men about 30, and I hear 4 or 5 from St Vincenes—On the 26th of Decr. they left the
                            mouth of Cumberland, and I am well informed with about 90 men.—their destination is not known. Ten Days after Burrs party
                            left here about 250 of the Kentucky Militia came to the oposite shore and are there Still.
                        A Great portion of the Lands to be sold in April next lay neer this place. Coud there be a Land office
                            established here it woud be very Convenient; for why ride to St. Vincenes to purchas Lands not more than five miles from
                            here.
                        I am respectfully your obt Sevt
                        
                            Tho T. Davis
                            
                        
                    